DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to Applicant’s amendment submitted February 05, 2021 and REC filed March 02, 2021.  Claims 1-21 are pending. 
 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant submitted on February 05, 2021 the certified English translation of the foreign priority application in order to perfect the right of the foreign priority application. Accordingly, Moon (2019/0115404) is no longer a valid prior art, and the rejections of the claims by using Moon (2019/0115404) are withdrawn. 
Applicant’s amendment filed February 05, 2021 and convincing remarks thereof have overcome the rejections in the last office action.  The references of record including Yamauchi (2009/0115330), Goto (2006/0245060), Kim (2016/0285038), Choi (9,966,553), Kim (2016/0126501), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed organic light-emitting display device, or fairly make a prima facie obvious case of the claimed organic light-emitting display device, in combination with other claimed limitations, such as recited in claim 1, the inclusion of a pixel in a display area of the organic light-emitting display device, the pixel being implemented by an organic light-emitting diode on the substrate; a first inclination structure surrounding the pixel in a plan view; a second inclination structure at least partially surrounding the first inclination structure in a plan view, and being spaced apart from the first inclination structure in a direction away from the pixel; and a planarization layer covering the first inclination structure and the second inclination structure and having a refractive index that is greater than a refractive index of the first inclination structure and is greater than a refractive index of the second inclination structure, wherein a height of the first inclination structure is greater than a height of the second inclination structure, and wherein the first and second inclination structures are in the display area between the organic light-emitting diode and an adjacent organic light-emitting diode in a plan view;

As recited in claim 13, the inclusion of comprising an organic light-emitting diode in a display area of the organic light-emitting display device, the organic light-emitting diode including a pixel electrode, an intermediate layer, and an opposite electrode; a pixel-defining layer covering edges of the pixel electrode and defining an emission area through an opening that exposes a central portion of the pixel electrode; a thin-film encapsulation layer covering the organic light-emitting diode and including at least one organic encapsulation layer and at least one inorganic encapsulation layer; a plurality of inclination structures on the thin-film encapsulation layer and at least partially surrounding the opening, such that the inclination structures are in the display area between the organic light-emitting diode and an adjacent organic light-emitting diode in a plan view; and a planarization layer covering the plurality of inclination structures, wherein a height of a first inclination structure that is closest to the emission area among the plurality of inclination structures is greater than heights of other inclination structures of the plurality of inclination structures.
 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822